NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

ANGELA DUARTE,                                   No. 09-70934

               Petitioner,                       Agency No. A070-925-238

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Angela Duarte, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order sustaining the government’s appeal

from an immigration judge’s (“IJ”) decision granting her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      Contrary to Duarte’s contention, the BIA properly reviewed the IJ’s hardship

determination de novo. See 8 C.F.R. § 1003.1(d)(3)(ii). It follows that Duarte’s

due process claim fails. See Lata v. INS, 204 F.3d 1241, 1261 (9th Cir. 2000)

(requiring error for a petitioner to prevail on a due process claim).

      We lack jurisdiction to review the BIA’s discretionary determination that

Duarte failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                09-70934